Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-27 are pending. 
The Examiner notes that claim 28 is new. 
The Examiner notes that claims 1-7, 9-16, 18-25 and 27 are amended. 
The Examiner notes that claims 1-28 are pending. 

Response to Arguments
Applicant's arguments, filed on 1/27/2021, with respect to the 35 USC § 112 rejections of claims 1-27, have been fully considered and are persuasive, therefore the rejections have been withdrawn. However, upon further consideration, new grounds are made.
Applicant's arguments, filed on 1/27/2021, with respect to the 35 USC § 103 rejections of claims 1-27, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “the initial calibration parameter set for the topmost layer of the pyramid is preset”, however, no support is found for the limitation. Upon review of Applicant’s published specification, no reference can be found which ties the initial calibration parameter to the topmost layer of the pyramid. Applicant’s specification repeatedly recites “perform a search for each layer of pyramid in a top-to-bottom order according to preset initial calibration parameters and point cloud data”, but no recitation that supports the limitation. Claims 10 and 19 recite similar limitations and are rejected in the same manner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-27, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Regarding claim 1, the claim recites “each station of image”, however, there is insufficient antecedent basis for “each station of image” in the claim. Claims 10 and 19 recite similar limitations and are rejected in the same manner. 
Regarding claim 1, the claim recites “each station of calibration data respectively comprising: an image collected by the camera and point cloud data collected by the laser radar” (~ lines 3-5) and “each station of image” (~ line 6) however, the limitations are found to be indefinite. Specifically, given that a “station” comprises “an image” and “a cloud point”, it is unclear what is meant by a “station of image” (ie, does the term include or exclude the cloud point data?). Applicant’s published specification (p [053]-[0054]) recites similar language, failing to clarify the meaning of the claim limitation. The limitations have been interpreted as can best be understood. Claims 3, 10, 12, 19 and 21 recite similar limitations and are rejected in the same manner.
Regarding claim 2, the claim recites “for each expanded calibration parameter set, determining a similarity between the image corresponding to the ith layer of the pyramid and the point cloud data, corresponding to the expanded calibration parameter”, however, the limitations are found to be indefinite. Specifically, it is unclear what two entities the similarity determination is between (eg, between the image and what?). Further, the relationship between the image and the layer is unclear (eg, claim 1 recites a pyramid for each image, no mention of an image per layer, therefore it is unknown how to correlate an image to a layer). Further, it is unclear whether “the image” corresponds to only the ith layer or both the ith layer and the point cloud; Further, the limitation is found to be is grammatically awkward and/or incorrect (may even be missing some words or incorrectly punctuated [ie, the limitation “for each expanded calibration parameter set ... corresponding to the expanded calibration parameter” literally does not make sense]) making the Applicant’s intended meaning difficult to construe. Applicant’s published specification (p [0058]) recites similar language, however fails to clarify the meaning of the claim limitations. The limitations have been interpreted as can best be understood. Claims 11 and 20 recite similar limitations and are rejected in the same manner.
Dependent Claims inherit attributes of the claims from which they depend and thus they are rejected in the same manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19, as can best be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PGPub No US 2007/0253618, hereafter “Kim”) in view of Parr et al (PGPub No US 2006/0067573, hereafter “Parr”)
Regarding claims 1, 10 and 19, Kim discloses: 
respectively obtaining [input image sequence] N stations of calibration data [two frames among input images] at N locations [different camera orientations] (Kim - p [0018]-[0019], teaches obtaining two images viewed from different camera orientations; p [0012], “an input image sequence”), each station of calibration data respectively comprising: 
an image collected by the camera and point cloud data (Kim - p [0018]-[0019], teaches obtaining images using a camera and extracting feature points with respect to the frame [image]), N being a positive integer (Kim - p [0018]-[0019], teaches obtaining two images viewed from different camera orientations; p [0012], “an input image sequence”; where a sequence of images and different camera orientations disclose that N is at least 1 [ie, a positive integer]); 
building a pyramid for each station of image, the pyramid comprising a plurality of layers (Kim – fig. 4; p [0063], “each level of the pyramid has a different resolution for a frame”, eg, each frame/station has a pyramid); 
for each station of calibration data, performing a search for each layer of the pyramid in a top-to-bottom order [hierarchically] according to an initial calibration parameter set and the point cloud data (Kim – fig. 4; p [0062]-[0063], teaches searching a feature point from a lowest resolution level, e.g., level 3, moves gradually to higher resolutions level [eg, top-to-bottom], one level at a time; p [0071]-[0073], teaches using an intrinsic calibration parameter K, including focal length and position [eg, a set]; p [0089]-[0090], teaches initializing the SAM), to determine an optimal calibration parameter set according to search results (Kim – p [0088], “If the SAM modification is completed, the re-projection error of the object may be reduced to 0.2 to 0.25 pixels”; p [0090], teaches using the initialized SAM for estimating extrinsic calibration parameters of the camera with respect to each frame”, where parameters with respect to each frame are optimized), wherein the initial calibration parameter set for the topmost layer of the pyramid is preset (Kim – p [0089]-[0090], teaches initializing the SAM [ie, preset]).
Kim does not explicitly disclose point cloud data is collected by the laser radar.
Parr teaches point cloud data is collected by the laser radar (Parr – p [0393], teaches using obtaining data from a camera and a laser; p [0037], teaches collecting several sets plurality [cloud] of points, obtained from at least one of a 3-dimensional acquisition system and 2-dimensional images).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the laser radar as taught by Parr in Kim for the expected benefit of significantly speeding up the resulting fitting process (Parr – p [0407]).	

Claims 2-8, 11-17 and 20-26, as can best be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Parr in view of Zhou (Patent No US 6,785,427, hereafter “Zhou”). 
Regarding claims 2, 11 and 20, the combined art of Kim and Parr makes obvious all of the limitations on which this claim depends, further, Kim discloses the calibration parameter set comprises Q parameters, Q being a positive integer larger than one (Kim – [0071]-[0073], teaches using an intrinsic calibration parameter K, including focal length and position [eg, a set, more than one]) 
the performing a search for each layer of the pyramid in a top-to-bottom order according to an initial calibration parameter set and the point cloud data, and determining an optimal calibration parameter according to search results (as detailed in prior art rejections of parent claims) comprises: 
performing a search operation in the following manner with respect to the ith layer of the pyramid, wherein i is a positive integer, and 1 ≤ i ≤ M, and M is a positive integer larger than one and represents the number of layers of the pyramid, and the 1th layer is topmost layer while the Mth layer is the bottom-more layer (Kim – fig 4; p [0063], “number of levels”; the pyramid layer numbering schemes are merely a labeling preference, Kim’s layers are the same manner as the instant invention with respect to the resolution of each layer): 
a) respectively performing discretization processing for values of Q parameters in the initial calibration parameter set (Kim – fig 4; p [0063], “moves gradually to higher resolutions level, one level at a time, and is performed iteratively. That is, a feature point searched in a lower resolution level may be used to predict a feature point in a higher resolution level”), and generating a plurality of different expanded calibration parameter sets according to discretization processing results, the expanded calibration parameter sets including the initial calibration parameter sets (Kim – fig 4; p [0063], “moves gradually to higher resolutions level, one level at a time, and is performed iteratively. That is, a feature point searched in a lower resolution level may be used to predict a feature point in a higher resolution level”, where moving through level resolutions is “expanding”, further expanded results based on initial results inherently include the initial results); 
b) for each expanded calibration parameter set, determining a similarity between the image corresponding to the ith layer of the pyramid and the point cloud data corresponding to the expanded calibration parameter (Kim – p [0066]); 
c) selecting expanded calibration parameter set with a maximum similarity value (Kim – p [0066], “a most similar feature may be selected”).
The combined art of Kim and Parr does not explicitly disclose in the case that the selected expanded calibration parameter set is not the initial calibration parameter set, considering the selected expanded calibration parameter as the initial calibration parameter set, and return to performing the processes a) – c); in the case that the selected expanded calibration parameter set is the initial calibration parameter set, and i < M performing the search operation for the next layer of pyramid; 
in the case that the selected expanded calibration parameter set is the same as an initial calibration parameter obtained the latest, and there does not exist next layer of pyramid, considering the selected expanded calibration parameter as the optimal calibration parameter. 
Zhou teaches in the case that the selected expanded calibration parameter set is not the initial calibration parameter set, considering the selected expanded calibration parameter as the initial calibration parameter set, and return to performing the processes a) – c) (Zhou – fig. 6, item 212; fig. 10, item 1012; col. 6, lines 60-70, teaches initializing the parameter(s) during the first iteration, where one of ordinary skill would understand that during the first iteration the initial parameter is not yet set, therefore it will not match the selected parameter[s]); 
in the case that the selected expanded calibration parameter set is the initial calibration parameter set, and i < M performing the search operation for the next layer of pyramid (Zhou – fig. 6, items 208, 212); 
in the case that the selected expanded calibration parameter set is the same as an initial calibration parameter obtained the latest, and there does not exist next layer of pyramid, considering the selected expanded calibration parameter as the optimal calibration parameter (Zhou – fig. 6, items 208, 224). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize parameter setting process as taught by Zhou in the combined art of Kim and Parr for the expected benefit of implementing well-understood technologies and techniques (MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose). Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 3, 12 and 21, the combined art of Kim, Parr and Zhou makes obvious all of the limitations on which this claim depends, further, Parr and Zhou discloses for the ith layer of the pyramid for the jth station of image, j being a positive integer, and 1≤j≤ N, respectively calculating a similarity between the image corresponding to the ith layer of the pyramid and the jth station of point cloud data (Zhou – col. 5, line 50 – col. 6, line 5; col. 2, lines 10-45); 
solving a mean value from the calculated N similarities, and considering the calculated mean value as the similarity corresponding to the expanded calibration parameter set (Parr – p [0256]).
Regarding claims 4, 13 and 22, the combined art of Kim, Parr and Zhou makes obvious all of the limitations on which this claim depends, further, Parr discloses the pyramid for each station of image is built in response to determining according to the calibration data that re-calibration is to be performed (Parr – p [0520]).
Regarding claims 5, 14 and 23, the combined art of Kim, Parr and Zhou makes obvious all of the limitations on which this claim depends, further, Parr discloses performing discretization processing for values of parameters in a currently-used calibration parameter set (Parr – p [0519]-p [0521]), and generating a plurality of different expanded calibration parameter sets according to discretization processing results, the expanded calibration parameter sets including the currently-used calibration parameter set (Parr – p [0519]-p [0521]); 
with respect to each expanded calibration parameter set, respectively calculating a similarity between the image and the point cloud data in each station of calibration data, solving a mean value from the calculated N similarities, and then considering the obtained mean value as a similarity corresponding to the expanded calibration parameter (Parr – p [0507]; p [0256]); 
if a proportion of expanded calibration parameter sets meeting a predetermined requirement among all expanded calibration parameter sets is smaller than a predetermined threshold, determining that re-calibration is to be performed, the predetermined requirement being that the corresponding similarity is smaller than the similarity corresponding to the currently-used calibration parameter set (Parr – p [0519]-p [0521]).
Regarding claims 6, 15 and 24, the combined art of Kim, Parr and Zhou makes obvious all of the limitations on which this claim depends, further, Parr discloses for each parameter, considering a value of the parameter as a default value, and performing discretization processing for the parameter in a predetermined interval to obtain P discrete values, P being an even number (Parr – p [0400]; p [0152]); 
generating the plurality of different expanded calibration parameter sets, each expanded calibration parameter set including Q parameters, a value of each parameter being a default value or a discrete value, and any two expanded calibration parameter sets being not completely the same (Parr – p [0400]; p [0152]).
Regarding claims 7, 16 and 25, the combined art of Kim, Parr and Zhou makes obvious all of the limitations on which this claim depends, further, Kim discloses obtaining an edge value of each pixel point in the image (Kim – p [0061]; p [0124]); 
obtaining an edge value of each point in the point cloud data (Kim – p [0061]; p [0124]); 
as for each point in the point cloud data, converting a coordinate of the point into an image coordinate respectively according to an internal parameter of the camera and the initial calibration parameter set, and establishing a correspondence relation between the edge value of the pixel point at the image coordinate and the edge value of the point if the image coordinate is located in a range of coordinate of the image (Kim – p [0066]; p [0071]; p [0114]-p [0116]); 
multiplying two edge values which are in each correspondence relation, and summating multiplication results (Kim – p [0066]); 
calculating a ratio of a sum obtained from summation to the number of established correspondence relations, and considering a calculation result as the similarity (Kim – p [0066]).
Regarding claims 8, 17 and 26, the combined art of Kim, Parr and Zhou makes obvious all of the limitations on which this claim depends, further, Kim discloses performing edge extraction for the image and obtaining an edge image; considering the edge image as a to-be-processed image, and performing edge blurring processing for the to-be-processed image, comprising: performing Gaussian blurring for the to-be-processed image, and superposing the blurred image and the to-be-processed image to obtain a blurred edge-preserved image; considering the blurred edge-preserved image as the to-be-processed image, and repeatedly executing the edge blurring processing until times of repetition reach predetermined times; when the times of repetition reach the predetermined times, considering the blurred edge-preserved image obtained latest as an edge blurred image, and considering a value of each pixel point in the edge blurred image as an edge value of each pixel point (Kim – p [0124]-[0129], “obtained edges”, “Gauss filter”).

Examiner Note with Regards to Prior Art
The patentable subject matter of claims 9, 18, 27 and 28, as can best be understood, are objected to as being dependent upon a rejected base claim, but would distinguish over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As can best be understood, neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of claims 9, 18, 27 and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00.
Examiner interviews are available via telephone, at the number provided.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2862